DETAILED ACTION
This action is responsive to Applicant’s Request for Continued Examination including amendments and remarks filed 12/11/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claims 1-10 are pending.
Claim 11 is cancelled.
Claims 1, 4, and 9 are currently amended. 

Claim Interpretation
To clarify the record, the Examiner notes that the language and structure of at least independent claims 1 and 9 is somewhat convoluted in regards to the specific hierarchy of structures that make up the apparatus. The recitation below is intended to illustrate the Examiner’s understanding of the overall description of the apparatus as claimed in at least claims 1 and 9.

To the best of the Examiner’s knowledge, the claims appear to establish the following hierarchy (additional limitations omitted, for clarity):
Said apparatus comprising:
a suction source,
a suction-extraction-control unit, and
a suction-extraction tube unit;
	wherein the suction-extraction tube unit comprises at least one suction-extraction lance,
	wherein each of the at least one suction-extraction lance comprises a suction-extraction-collecting tube,
wherein the suction-extraction-collecting tube comprises a plurality of suction-extraction tubes,
	wherein each of the plurality of suction-extraction tubes comprise entry-side suction-extraction nozzle openings on an entry side of each of the plurality of suction-extraction tubes.

The Examiner suggests the above as a possible template for amendment for claims 1 and 9, should Applicant wish to do so. Such an amendment would make it immediately clear how the “tube unit” is to be broken down into constituent parts. Moreover, once the above hierarchy is established, the other limitations can be easily added to each element by simply using the phrases “wherein the [unit] comprises…” or “wherein the [unit] further comprises…”, where appropriate.

Claim Objections
Claim 4 is objected to because of the following informality: the claim does not appear to have been amended from the previous claimset filed 7/28/2020, thus the identifier should read “Previously presented” instead of “Currently amended”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 (all pending claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "comb-like" (lines 15 and 17) renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "-like"), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d). In the interest of compact and expedited prosecution, the Examiner interprets the limitation as reading “comb-shaped”.
the suction-extraction lance” (line 15) lacks proper antecedent basis, since the claim initially establishes “at least one suction-extraction lance” such that the identification of “the” lance (specific singular unit) is unclear. In the interest of compact and expedited prosecution, the Examiner interprets the limitation as reading “the at least one suction-extraction lance”.
Thirdly, the limitation “on an entry side” (line 18) is regarded as indefinite claim language, since it is unclear in the context of the claim which specific element’s “entry side” the nozzle openings are to be located. In the interest of compact and expedited prosecution, the Examiner interprets the claim as reading: “and have the entry-side suction-extraction nozzle openings on an entry side of the plurality of suction-extraction tubes”.
Additionally, the limitation “wherein the suction-extraction-nozzle openings are formed by open face ends of the suction-extraction tubes on an entry-side opposite the suction-extraction-collecting tube” (lines 19-20) is wholly unclear (italicized portions, in particular). In the interest of compact and expedited prosecution, the Examiner interprets the limitation as reading “wherein the suction-extraction-nozzle openings are formed in an open face end of each of the plurality of suction-extraction tubes on the entry side of the plurality of suction-extraction tubes”.

Regarding claims 2-5 and 7-8, the claims are rejected at least based upon their dependencies to claim 1, whose defects they inherit.

Regarding claim 6, the limitation “via a rinsing-line entrance on the one hand and a rinsing-line exit on the other hand” is regarded as an indefinite limitation. Particularly, “the one hand” and “the other hand” have not been established, nor is it clear structurally how to interpret the limitation, since no “hands” have been identified. In the interest of compact and expedited prosecution, the Examiner interprets the claim as reading:
“wherein the suction source comprises a first end and a second end, and wherein the suction source is connected into a rinsing-line via a rinsing-line entrance at the first end, and a rinsing-line exit at the second end”.

Regarding claim 9, the phrase "comb-like" (lines 21 and 23) renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "-like"), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d). In the interest of compact and expedited prosecution, the Examiner interprets the limitation as reading “comb-shaped”.
Secondly, the limitation “the suction-extraction lance” (line 21) lacks proper antecedent basis, since the claim initially establishes “at least one suction-extraction lance” such that the identification of “the” lance (specific singular unit) is unclear. In the interest of compact and expedited prosecution, the Examiner interprets the limitation as reading “the at least one suction-extraction lance”.
Thirdly, the limitation “on an entry side” (line 24) is regarded as indefinite claim language, since it is unclear in the context of the claim which specific element’s “entry side” the nozzle openings are to be located. In the interest of compact and expedited of the plurality of suction-extraction tubes”.
Additionally, the limitation “wherein the suction-extraction-nozzle openings are formed by open face ends of the suction-extraction tubes on an entry-side opposite the suction-extraction-collecting tube” (lines 25-26) is wholly unclear (italicized portions, in particular). In the interest of compact and expedited prosecution, the Examiner interprets the limitation as reading “wherein the suction-extraction-nozzle openings are formed in an open face end of each of the plurality of suction-extraction tubes on the entry side of the plurality of suction-extraction tubes”.

Regarding claim 10, the claims are rejected at least based upon its dependency to claim 9, whose defects it inherits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1-4, 6, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Seifert (US Patent 6,656,279) in view of Cheng (US Pub. 2012/0103521), Miranda (US Pub. 2004/0250444), and Ketelhohn (US Patent 5,002,616).
Regarding claim 1, Seifert teaches a suction-extraction apparatus for extracting a treatment fluid (Col. 1, Lines 4-13), in particular an etching fluid (C1, L26-27), by suction (C1, L28) from an essentially planar treatment surface of treatment substrates (Abstract, C1, L29-30 and Figs. 1&2, printed circuit boards #2), in particular printed circuit boards (see preceding), transported by transporting rollers along an essentially horizontal transporting direction (C3, L19-25 and see Fig. 1, #5), said apparatus comprising:
a suction source (C6, L12 and Fig. 1, circulating pump #47)
a suction-extraction-tube unit (C6, L7 and Fig. 1, suction channel system #44, suction nozzle assembly #33, and related parts below), which is connected to the suction source (Fig. 1, connected to pump #47 by way of ejector device #45 via cycle #46) and has at least one suction-extraction lance (see annotated Seifert Figs. 2&3 below, shown generally in Fig. 1- suction channel system #44), which comprises one or 
wherein the suction-extraction lance has a comb-shaped (see Examiner’s interpretation as rejected under 112(b) above) suction-extraction structure (see annotated Seifert Figs. 1-3 below) with a suction-extraction-collecting tube (C5, L18-22 and Figs. 2&3, suction nozzle assembly #33 with suction tube #35) and has the suction-extraction-nozzle openings (C5, L27 and Fig. 3, suction nozzles #36) on the entry side (the lower surface of tube #35, as a fluid intake).

    PNG
    media_image1.png
    624
    500
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    661
    469
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    651
    458
    media_image3.png
    Greyscale


Seifert does not teach a suction-extraction-control unit, configured to activate the suction source.
However, Cheng teaches a suction-extraction-control unit (Cheng – [0027] and Fig. 1, controller #18), configured to activate the suction source (Cheng - [0027] and Fig. 1, vacuum pump #161).
Seifert and Cheng both teach suction apparatuses for fluid removal of processed substrates, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus as taught by Seifert to include the control unit as taught by Cheng in order to specifically control various apparatus components to perform various processing steps as desired (Cheng – Abstract, [0027], [0031]).

3/h and a negative suction pressure of no more than 8 kPa.
However, Miranda teaches wherein the suction source is configured to provide a suction-volume flow of at least 30 m3/h (Miranda – [0027]: 1-100 ft3/min, which examiner notes is approximately 1.7-170 m3/h using the conversion 1 ft3/s = 0.0283 m3/s and converting the time units).
Further, while Miranda does not explicitly teach wherein the suction source and the suction-extraction-control unit are configured to provide a negative suction pressure of no more than 8 kPa, Miranda does teach that suction pressure is a result effective variables. Specifically, that the amount of suction force required will depend upon the size of the substrates (Miranda – [0027]) in order to remove liquid from the substrate without contacting the vacuum application members (Miranda – [0023]). Moreover, Miranda teaches that the amount of suction force required will further depend on the size and porosity of the rollers (Miranda – [0033]).
Most importantly, Miranda states: “[d]epending on these factors and the nature of the substrate, a wide range of vacuum suction pressures and air flows are suitable for use, limited essentially by the ability to adequately remove liquid from the surfaces of the substrate without damaging the surfaces” (Miranda – [0033]).
Modified Seifert and Miranda both teach suction apparatuses for fluid removal of processed substrates, and are thus considered to be analogous art. It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant 

Seifert does not teach a plurality of suction-extraction tubes which extend in a comb-like manner from said collecting tube and have the entry-side suction-extraction-nozzle openings on an entry side, wherein the suction-extraction-nozzle openings are formed in an open face end of the suction-extraction tubes on an entry side.
However, Ketelhohn teaches a plurality of suction-extraction tubes (Ketelhohn -C4, L67-C5, L2; Figs. 1, 2, 4, 5: tubes #27 connected to nozzle #35 form a contiguous volume, similar to #36 as shown in Fig. 5) which extend in a comb-like manner from said collecting tube (Ketelhohn - Figs 1&2, conduits #28, see annotated Fig. 2 below) and have entry-side suction-extraction nozzle openings on an entry side (Ketelhohn – C4, L67 and Fig. 5: slot #56), wherein the suction-extraction-nozzle openings are formed in an open face end of the suction-extraction tubes on an entry side (Ketelhohn – Fig. 5, slot #56 formed in an open face of nozzle #35 in an “entry side”, or intake, of the tube #27/nozzle #35).
For clarity, Examiner notes Ketelhohn teaches wherein the entire tubular assembly can be used for fluid delivery or extraction (Ketelhohn - C2, L62-C3, L4 and C3, L38-49).

    PNG
    media_image4.png
    487
    573
    media_image4.png
    Greyscale


Modified Seifert and Ketelhohn both teach suction apparatuses for fluid removal of processed substrates, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus as taught by Seifert (single, continuous suction tube with a plurality of nozzles) with the plurality of suction-extraction tubes and nozzles as taught by Ketelhohn in order to allow for a constant distance between nozzle openings and the material being treated (Ketelhohn – C5, L15-16), independent of material thickness (Ketelhohn - C5, L14), while maintaining fluid removal across the whole substrate (Ketelhohn - C4, L40-60).

To clarify the record, the preamble limitation “for extracting a treatment fluid, in particular an etching fluid, by suction from an essentially planar treatment surface of treatment substrates, in particular printed circuit boards or conductor foils or semiconductor wafers, transported by transporting rollers along an essentially horizontal transporting direction” is regarded as an intended use of the apparatus. It has been held that if the body of a claim fully and intrinsically sets forth all of the limitations of the 

To further clarify the record, the claim limitation “is capable of being positioned at a suction-extraction distance from the essentially planar treatment surface” is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The modified Seifert apparatus would be capable of performing the intended uses as set forth above.

Regarding claim 2, modified Seifert (with Cheng) does not teach the added limitations of claim 2.
However, Ketelhohn teaches wherein the suction-extraction tubes (Ketelhohn - Figs. 1&2, tubes #27) of the comb-like suction-extraction structure (annotated Ketelhohn Fig. 2 reproduced below) extend from the suction-extraction-collecting tube (Ketelhohn - Figs 1&2, conduits #28) into interspaces between transporting-roller members (Ketelhohn - Col. 3, Lines 56-59 and Figs. 1&2, tubes #27 connect to upper nozzles #35, located between disk-like members #22) of one of the transporting rollers, said 

    PNG
    media_image4.png
    487
    573
    media_image4.png
    Greyscale

It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the apparatus as taught by modified Seifert (single, continuous suction tube with a plurality of nozzles) with the plurality of suction-extraction tubes as taught by Ketelhohn in order to allow for a constant distance between nozzle openings and the material being treated (Ketelhohn – Col. 5, Lines 15-16), independent of material thickness (Col. 5, Line 14), while maintaining fluid removal across the whole substrate (Col. 4, Lines 40-60).

Regarding claim 3, modified Seifert (with Cheng) does not teach the added limitations of claim 3.
However, Ketelhohn teaches wherein the suction-extraction tubes have their suction-extraction-nozzle openings (Ketelhohn - Col. 5, Lines 1-4) terminating at the suction-extraction distance from the essentially planar treatment surface (Ketelhohn - Col. 5, Lines 15-16) above a lower level of the transporting roller members and in a vertical plane which passes through an axis of rotation of the transporting roller (see 
Further, Ketelhohn teaches that the nozzle/roller structure is a result effective variable. Specifically, that the arrangement and spacing can be chosen as desired in order to effectively treat the entire substrate surface (Ketelhohn - Col. 4, Lines 40-60).
It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum range for the nozzle arrangements through routine experimentation in order to effectively treat the entire substrate surface (Ketelhohn - Col. 4, Lines 40-60). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.
	
Additionally, Miranda teaches that the nozzle termination distance (relative to the substrate) is a result effective variable. Specifically, that the gap between upper/lower vacuum members, and thus between the substrate that passes in between, can be selected as desired in order to effectively remove liquid from the substrate without contacting and damaging the substrate surfaces (Miranda – [0023]-[0024]).
It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum range for the nozzle termination distance through routine experimentation in order to effectively remove liquid from the substrate without contacting and damaging the substrate surfaces (Miranda – [0023]-[0024]). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.

Regarding claim 4, while modified Seifert (specifically, Miranda) does not specifically teach wherein the suction-extraction tubes have their suction-extraction-nozzle openings terminating at a distance of at most 7mm above a lower level of the transporting-roller members, modified Seifert (specifically, Miranda) does teach that the nozzle termination distance (relative to the substrate) is a result effective variable. Specifically, that the gap between upper/lower vacuum members, and thus between the substrate that passes in between, can be selected as desired in order to effectively remove liquid from the substrate without contacting and damaging the substrate surfaces (Miranda – [0023]-[0024]).
It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum range for the nozzle termination distance through routine experimentation in order to effectively remove liquid from the substrate without contacting and damaging the substrate surfaces (Miranda – [0023]-[0024]). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.

Regarding claim 6, Seifert teaches wherein the suction source (Seifert - Col. 6, Line 12 and Fig. 1, circulating pump #47) is connected into a rinsing line (fluidic pathway from reservoir #23, supply pump #18 inlet, channel system #17, spray nozzles #15, suction zone #28, suction channel system #44, ejector device #45, and reservoir #23) via a rinsing-line entrance and a rinsing-line exit (see annotated Seifert Fig. 1 below, all fluidly connected to each other). 

    PNG
    media_image5.png
    625
    526
    media_image5.png
    Greyscale


Regarding claim 9, Seifert teaches an etching apparatus (Col. 1, Lines 14-17 and Fig. 1) for the wet chemical etching of an essentially planar treatment surface of treatment substrates, in particular of printed circuit boards (Col. 1, Lines 1-13), using an etching fluid (Col. 1, Line 27: etching fluid), the apparatus comprising:
at least one etching module (Col. 3, Lines 7-10 and Fig. 1, apparatus #1) with an etching-fluid reservoir (Col. 4, Line 2 and Fig 1, reservoir #23)
an etching-fluid-delivery arrangement (Col. 3, Line 64-Col. 4, Line 11 and Fig. 1, supply pump #18 connected to spray channel system #17) for delivering the etching fluid from the etching fluid reservoir to the treatment surface (Col. 3, Lines 56-63 and Figs. 1&2, sprays #14 and PCB #2),
a transporting unit with transporting rollers (Col. 5, Lines 49-63 and Figs. 1-3, upper and lower rollers #12 and #8) for transporting the treatment substrates along an 
a suction-extraction apparatus (C5, L 19-34 and Fig. 3, suction nozzle assembly #33 with suction nozzle unit #34, suction tube #35, and suction nozzles #36, with related pumping structure) for extracting the etching fluid by suction from the treatment surface (C5, L16-19), wherein the suction-extraction apparatus comprises:
a suction source (C6, L12 and Fig. 1, circulating pump #47)
a suction-extraction-tube unit (C6, L7 and Fig. 1, suction channel system #44, suction nozzle assembly #33, and related parts below), which is connected to the suction source (Fig. 1, connected to pump #47 by way of ejector device #45 via cycle #46) and has at least one suction-extraction lance (see annotated Seifert Figs. 2&3 below, shown generally in Fig. 1- suction channel system #44), which comprises one or more entry-side suction-extraction-nozzle openings (C5, L27 and Fig. 3, suction nozzles #36) and is capable of being positioned at a suction-extraction distance from the essentially planar treatment surface (Fig. 2, suction nozzle assembly #33 shown a small distance above substrate #2, related to Fig. 3 showing nozzles);
wherein the suction-extraction lance has a comb-shaped (see Examiner’s interpretation as rejected under 112(b) above) suction-extraction structure (see annotated Seifert Figs. 1-3 below) with a suction-extraction-collecting tube (C5, L18-22 and Figs. 2&3, suction nozzle assembly #33 with suction tube #35) and has the suction-extraction-nozzle openings (C5, L27 and Fig. 3, suction nozzles #36) on the entry side (the lower surface of tube #35, as a fluid intake).

    PNG
    media_image1.png
    624
    500
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    661
    469
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    651
    458
    media_image3.png
    Greyscale


Seifert does not teach a suction-extraction-control unit, configured to activate the suction source.
However, Cheng teaches a suction-extraction-control unit (Cheng – [0027] and Fig. 1, controller #18), configured to activate the suction source (Cheng - [0027] and Fig. 1, vacuum pump #161).


Modified Seifert does not teach wherein the suction source and the suction-extraction-control unit are configured to provide a suction-volume flow per suction-extraction lance of at least 30 m3/h and a negative suction pressure of no more than 8 kPa.
However, Miranda teaches wherein the suction source is configured to provide a suction-volume flow of at least 30 m3/h (Miranda – [0027]: 1-100 ft3/min, which examiner notes is approximately 1.7-170 m3/h using the conversion 1 ft3/s = 0.0283 m3/s and converting the time units).
Further, while Miranda does not explicitly teach wherein the suction source and the suction-extraction-control unit are configured to provide a negative suction pressure of no more than 8 kPa, Miranda does teach that suction pressure is a result effective variables. Specifically, that the amount of suction force required will depend upon the size of the substrates (Miranda – [0027]) in order to remove liquid from the substrate without contacting the vacuum application members (Miranda – [0023]). Moreover, Miranda teaches that the amount of suction force required will further depend on the size and porosity of the rollers (Miranda – [0033]).

Modified Seifert and Miranda both teach suction apparatuses for fluid removal of processed substrates, and are thus considered to be analogous art. It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum values for the suction flow rate and pressure through routine experimentation in order to effectively remove liquids from the substrate surface without damaging their surfaces (Miranda – [0033]). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.

Modified Seifert does not teach a plurality of suction-extraction tubes which extend in a comb-like manner from said collecting tube and have the entry-side suction-extraction-nozzle openings on an entry side, wherein the suction-extraction-nozzle openings are formed in an open face end of the suction-extraction tubes on an entry side.
However, Ketelhohn teaches a plurality of suction-extraction tubes (Ketelhohn -C4, L67-C5, L2; Figs. 1, 2, 4, 5: tubes #27 connected to nozzle #35 form a contiguous volume, similar to #36 as shown in Fig. 5) which extend in a comb-like manner from said collecting tube (Ketelhohn - Figs 1&2, conduits #28, see annotated Fig. 2 below) and have entry-side suction-extraction nozzle openings on an entry side (Ketelhohn – 
For clarity, Examiner notes Ketelhohn teaches wherein the entire tubular assembly can be used for fluid delivery or extraction (Ketelhohn - C2, L62-C3, L4 and C3, L38-49).

    PNG
    media_image4.png
    487
    573
    media_image4.png
    Greyscale


Modified Seifert and Ketelhohn both teach suction apparatuses for fluid removal of processed substrates, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus as taught by Seifert (single, continuous suction tube with a plurality of nozzles) with the plurality of suction-extraction tubes and nozzles as taught by Ketelhohn in order to allow for a constant distance between nozzle openings and the material being treated (Ketelhohn – C5, L15-16), independent of material thickness (Ketelhohn - C5, L14), while maintaining fluid removal across the whole substrate (Ketelhohn - C4, L40-60).

To clarify the record, the preamble limitation “for the wet chemical etching of an essentially planar treatment surface of treatment substrates, in particular printed circuit boards or conductor foils or semiconductor wafers, using an etching fluid” is regarded as an intended use of the apparatus. It has been held that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the purpose or intended use of the invention, the preamble is not considered a limitation and is of no significance to claim construction. See MPEP 2111.02(II). Nevertheless, Seifert explicitly teaches the preamble limitations, as set forth above.

To clarify the record, the claim limitations “for delivering the etching fluid from the etching-fluid reservoir to the treatment surface”, “for transporting the treatment substrates along an essentially horizontal transporting direction”, “for extracting the etching fluid by suction from the treatment surface”, and “is capable of being positioned at a suction-extraction distance from the essentially planar treatment surface” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The modified Seifert apparatus would be capable of performing the intended uses as set forth above.

Regarding claim 10, Seifert teaches wherein an etching-fluid-collecting tank (Fig. 1, ejector device #45) of the suction-extraction apparatus (C6, L7-20 and Fig. 1, ejector device #45 connected to circulating pump #47, which applies suction to channel system #44 and suction nozzle assembly #33) is arranged at a level above the etching-fluid reservoir (see Fig. 1, ejector device positioned within and above reservoir #23) and a return line (see annotated Fig. 1 below) leads from the etching-fluid-collecting tank to the etching fluid reservoir (see annotated Fig. 1 below, return line empties into the reservoir).

    PNG
    media_image6.png
    301
    451
    media_image6.png
    Greyscale


Additionally, the entire claim could be interpreted as an intended use of the apparatus, since the phrase “is arranged” is not a positive recitation of structure, but merely a statement describing how the collecting tank can be oriented by an operator, for instance. As such, Seifert would be capable of performing the intended use if the collecting tank were simply oriented in that manner.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Seifert (US Patent 6,656,279), Cheng (US Pub. 2012/0103521), Miranda (US Pub. 2004/0250444), and Ketelhohn (US Patent 5,002,616), as applied to claims 1-4, 6, and 9-10 above, and further in view of Fullemann (US Patent 4,686,940).
The limitations of claims 1-4, 6, and 9-10 are set forth above.
Regarding claim 5, modified Seifert does not teach wherein the suction source comprises a radial fan or a side-channel blower.
However, Fullemann teaches wherein a water pump can comprise a radial fan (Fullemann – C1, L36-45).
Both Seifert and Fullemann teach fluid pumping apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to simply substitute the pump as taught by Seifert with the fluid pump as taught by Fullemann since it would be readily apparent to one of ordinary skill in the art to substitute one type of pump for another to obtain a predictable result. See MPEP 2143.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Seifert (US Patent 6,656,279), Cheng (US Pub. 2012/0103521), Miranda (US Pub. 2004/0250444), and Ketelhohn (US Patent 5,002,616), as applied to claims 1-4, 6, and 9-10 above, and further in view of Kamikawa (US Pub 2009/0151756).
The limitations of claims 1-4, 6, and 9-10 are set forth above.
Regarding claim 7, modified Seifert teaches a treatment-medium-collecting tank (Seifert - C6, L7-20 and Fig. 1, ejector device #45), which is connected at an entrance to the at least one suction-extraction lance (Seifert – Fig. 1, one opening of ejector 

Modified Seifert does not explicitly teach wherein the treatment-medium collecting tank has a flow cross section which is larger than a flow cross section of the at least one suction-extraction lance.
However, while Kamikawa does not teach wherein the treatment-medium collecting tank has a flow cross section which is larger than a flow cross section of the at least one suction-extraction lance, Kamikawa teaches that the diameter of drain piping (similar to the ejector, as taught by Seifert) is a result effective variable. Specifically, that the diameter of the draining pipe is chosen in order to allow for rapid draining (Kamikawa – [0061]).
Modified Seifert and Kamikawa both teach liquid processing apparatuses, and are thus considered to be analogous art. It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum range for the collecting tank cross sectional diameter through routine experimentation in order to allow for rapid draining (Kamikawa – [0061]). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.

The Examiner notes “a flow cross section which is larger than a flow cross section” is a broad limitation. Specifically, the words “which is larger” do not implicitly or explicitly denote what aspect of the cross section of the exit to the suction source should .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Seifert (US Patent 6,656,279), Cheng (US Pub. 2012/0103521), Miranda (US Pub. 2004/0250444), and Ketelhohn (US Patent 5,002,616), and Kamikawa (US Pub 2009/0151756), as applied to claim 7 above, and further in view of Shindo (US Patent 5,922,138).
The limitations of claim 7 are set forth above.
Regarding claim 8, modified Seifert does not teach wherein the suction-extraction-collecting tube of the respective suction-extraction lance is arranged with a slope in the direction of the treatment-medium-collecting tank.
However, Shindo teaches wherein a fluid collecting tube is arranged with a slope in the direction of a drain portion (Abstract, Col. 3, Lines 10-17, Col. 5, Lines 19-29 and Figs. 2&3, base surface 40c slopes downward towards drain pipe #55).
Modified Seifert and Shindo both teach liquid processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the slope of the collecting tubes as taught by modified Seifert with the sloped pipes, as taught by Shindo, in order to allow for more efficient discharging of processing liquid to a drain portion (Shindo - Col. 3, Lines 14-17).



Response to Arguments
Applicant is thanked for the corrected Drawings as filed on 12/11/2020, which are accepted.

Applicant states in Remarks (pgs. 7-8) that claim 6 was amended to address the minor informality objected to in the previous Office Action, but no amendments were made. After consideration, the Examiner feels the basis for the objection warrants elevation to a rejection of the claim under 35 U.S.C. 112(b), which is set forth above. The previous objection is rendered moot, and is withdrawn.

Applicant is thanked for the amendments to claim 1 that alleviated issues of indefiniteness raised in the previous Office Action with regards to claim 2. Further, the Examiner agrees with the Applicant that the previous rejections of claims 3-4 were not necessary. While the previous rejections are withdrawn, claim 1 (and claims dependent thereon) are newly rejected under 35 U.S.C 112(b) with a new basis.

Applicant argues (Remarks, pg. 9) that the prior art of record (notably, Ketelhohn) does not teach the limitations of claims 1 and 9 regarding “suction-extraction-nozzle openings are formed by open face ends of the suction-extraction tubes”. Respectfully, the Examiner disagrees.
Whereas the Examiner previously identified the suction-extraction tubes as only the tubes #27 of Ketelhohn, as shown in Figs. 1-5, Ketelhohn could also be reasonably interpreted such that the tubes #27 and the nozzle #36 with internal volume #55 are one contiguous structure meeting the limitations of “suction-extraction tubes”. As such, the slots #56, interpreted as the “suction-extraction-nozzle openings”, are formed in an entry-side open-end face of the nozzle #36 located “opposite” (a distance away) the collecting tube, as identified in the body of the rejection. As such, Applicant’s argument is not persuasive.

Applicant also argues (Remarks, pg. 9) that the prior art of record (notably, Miranda) does not teach the limitations of claims 1 and 9 regarding the “suction-extraction-control unit are designed for a suction-volume flow per suction-extraction lance of at least 30 m3/h and a negative suction pressure of no more than 8 kPa”. Respectfully, the Examiner disagrees.
First, Miranda specifically teaches the limitation “wherein the suction source and the suction-extraction-control unit are configured to provide a suction-volume flow per of at least 30 m3/h (Miranda – [0027]: 1-100 ft3/min, which examiner notes is approximately 1.7-170 m3/h using the conversion 1 ft3/s = 0.0283 m3/s and converting the time units). The courts have held that where claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Secondly, the Applicant appears to have misunderstood the Examiner’s previous argument regarding the suction pressure as a result-effective variable. As such, the Examiner has attempted to clarify the previous argument in the body of the rejection above, and submits the following comments: 
Miranda specifically identifies the suction pressure as a variable (Miranda – [0027]: “the amount of suction force required will depend on the application, including the size of the substrate and the slots”; [0033]: “the vacuum suction pressure and airflow employed will depend on a number of factors including the size of the substrate and rollers, and the porosity of the rollers”) (emphasis added). 
Miranda further teaches that the result, or the aim, of varying the suction pressure is: “quickly removing liquid from surfaces of a substrate (e.g., a semiconductor wafer) without leaving behind substantial reside (e.g., water marks)” (Miranda – [0008]) and “since liquid is removed from the substrate while the substrate is free of contact with the vacuum application members, there is no risk of damaging the substrate’s surfaces” (Miranda – [0022]).

To tie these concepts together, Miranda explicitly states: 
“the vacuum suction pressure and airflow employed will depend on a number of factors including the size of the substrate and rollers, and the porosity of the rollers. Depending on these factors and the nature of the substrate, a wide range of vacuum suction pressures and air flows are suitable for use, limited essentially by the ability to adequately remove liquid from the surfaces of the substrate without damaging the surfaces.” (Miranda – [0033], emphasis added) 
As such, Miranda identifies two variables (suction pressure and airflow) which can be varied to achieve a recognized result (to adequately remove liquid from the surfaces of the substrate without damaging the surfaces), which satisfies the criteria as set forth in MPEP 2144.05 identifying the above as “result-effective variables”. As is stated in MPEP 2144.05(II)(B): after KSR, the presence of a known result-effective variable would be one motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. As such, Applicant’s arguments are not persuasive.

The Examiner agrees that claims 9 and 10, as amended, are no longer anticipated by Seifert. As such, the rejections under 35 U.S.C. 102 are withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURT SWEELY/Examiner, Art Unit 1718                                                                                                                                                                                             
/GORDON BALDWIN/Supervisory Patent Examiner, Art Unit 1718